department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date cc psi cam-107806-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for industry director natural_resources construction lm nrc from kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc psi subject denial of consent for change in method_of_accounting in accordance with section a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice is not to be cited as precedent legend taxpayer b c d taxpayer filed a form_3115 application_for change in accounting_method to request permission to change its method of computing depreciation under sec_168 for street lighting equipment taxpayer previously treated equipment used wholly for street lighting as included in asset cla sec_49 electric utility transmission and distribution plant of revproc_87_56 c b taxpayer believes this cam-107806-99 classification was improper specifically taxpayer believes that this property does not belong in asset class dollar_figure or any other asset class of revproc_87_56 thus taxpayer believes that street lighting is described in sec_168 that is property that does not have a class_life and is not otherwise classified under sec_168 or as a result taxpayer requested permission to change its method of computing depreciation under sec_168 for street lighting from 150-percent declining balance method_of_depreciation over a 20-year recovery_period to 200-percent declining balance method_of_depreciation over a 7-year recovery_period this method change would have been effective with the taxable_year beginning b year_of_change and would have resulted in a net negative sec_481 adjustment decrease in taxable_income of dollar_figurec taxpayer proposed to take this net negative sec_481 adjustment into account ratably over taxable years in computing taxable_income beginning with the year_of_change the issue is whether taxpayer’s requested method of depreciating street lighting is a permissible method_of_accounting for depreciation of this property under sec_168 the depreciation deduction provided by sec_167 for tangible_property placed_in_service after macrs_property generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property's classification under sec_168 pursuant to sec_168 property with a class_life of years or less is classified as 3-year_property property with a class_life of more than years but less than years is classified as 5-year_property property with a class_life of years or more but less than years is classified as 7-year_property property with a class_life of years or more but less than years is classified as 10-year_property property with a class_life of years or more but less than years is classified as 15-year_property and property with a class_life of years or more is classified as 20-year_property the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that for a taxpayer who elected the asset_depreciation_range adr system of cam-107806-99 depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 under sec_1_167_a_-11 property shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activity the present class lives of macrs_property for purposes of sec_168 are set forth in revproc_87_56 under the general depreciation system of sec_168 the depreciation method recovery_period and convention are prescribed in respectively sec_168 c and d for 7-year_property the depreciation method and recovery_period generally are the 200-percent declining balance method_of_depreciation and a 7-year recovery_period pursuant to respectively sec_168 and c for 20-year_property the depreciation method and recovery_period generally are the 150-percent declining balance method_of_depreciation and a 20-year recovery_period pursuant to respectively sec_168 and c the applicable convention for 7-year and 20-year_property is the half-year_convention or the mid-quarter convention as determined under sec_168 revproc_87_56 divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through would be included in the asset category see 111_tc_105 the asset class lives described in revproc_87_56 are based on a system of classification that was first described in revproc_62_21 the system is based on broadly defined industry classifications that is industry activities the class lives given are for a composite of assets used in the activity with any composite system the actual life of many of the assets in the class will be longer than that of the class and the actual life of many other assets in the class will be shorter than that of the class the asset classification system evolved from a voluntary system in to the fixed system of sec_168 in which the recovery periods can only be changed by congress section dollar_figure of revproc_87_56 c b pincite provides certain asset guideline classes in revproc_83_35 included_property on the basis of regulated accounts for purposes of sec_168 of the code and this revenue_procedure asset classes include property cam-107806-99 described therein without regard to whether a taxpayer is a regulated_public_utility or an unregulated company see h_r conf_rep no 99th cong 2nd sess vol c b this language recognizes that utility property does not have to be regulated to fit within certain asset classes of revproc_87_56 for purposes of sec_168 although it did for former sec_168 acrs fcc accounts are included in the description of certain telephone related assets icc accounts are included in the description of certain railroad related assets and cab accounts are included in the description of certain airline related assets ferc accounts however are not specifically mentioned in electric utility service accounts asset classes dollar_figure through distribution is the final step in the sale of electricity until recently users of electricity generally did not pay for distribution separately from the charge for the generation although in setting rates public_utility commissions considered both aspects the street lights consume electricity the amount of electricity used for a particular light over any period can be estimated with a high degree of accuracy based on the estimated hours of use no separate metering is necessary and running separate lines is frequently unnecessary in the simplest case the lighting fixture is placed where needed on existing distribution poles the utility has electricity where street lighting is needed thus the utility provides the electricity and the equipment for producing the light as a part of its business of distributing the electricity three revenue rulings consistent with our analysis that street lighting is part of distribution are mentioned below revrul_78_67 c b discusses expenditures_for light watchmen a lighting fixture containing a photoelectric cell installed on a pole usually on a customer’s premises similar in appearance to a street light revrul_78_67 concludes that expenditures_for the light watchmen are additions to a utility’s distribution system and are subject_to the repair_allowance provision that applied to adr property revrul_83_146 c b discusses propane storage tanks and related customer installations leased by a retailer of propane and finds the propane storage tanks and related customer installations are related to the taxpayer’s business of furnishing gas to customers finally in revrul_77_476 1977_2_cb_5 an oil pipeline used by a public_utility to move oil to an inland generation plant from the utility’s dock is determined to be part of the activity of generation of electricity rather than pipeline transportation this ruling shows that the asset classification system looks at activities broadly and is not intended to divide a taxpayer’s business into a myriad of activities clearly under sec_1_167_a_-11 property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of a taxpayer however for an activity to be classified as a separate activity the activity must be substantial although it may cam-107806-99 be insubstantial in relation to all of other activities of the taxpayer significant and separate not as here merely part of the activity in question providing street lighting is simply part of distribution of electricity to the ultimate consumer this activity is included in asset cla sec_49 the deregulation of the electric utility industry which allows the sale of the street lighting equipment to a municipality does not change the classification of street lighting assets owned by taxpayer for purposes of determining taxpayer’s depreciation deduction these assets continue to be used as part of its business of distributing electricity likewise recognizing that these assets may be sold by taxpayer purchased by a municipality and subject_to new ratemaking that acknowledges that taxpayer would no longer own the assets does not indicate that these assets were never part of distribution of electricity taxpayer was granted a conference of right to discuss this issue on d and also submitted a post-conference submission on its proposed change taxpayer as stated at the conference and in its post-conference submission believes that the ultimate use of the street lights determines the classification of street lights for depreciation purposes and since the street lights are used by its customers and not by taxpayer there is no asset class for such property and thus should be assigned a 7-year recovery_period we cannot accept this view based on our analysis set forth above as asset class dollar_figure of revproc_87_56 properly embraces street lights being part of that class for the electric utility activity conducted by taxpayer accordingly we have denied consent to taxpayer’s requested method change taxpayer should file amended returns for the year_of_change and subsequent years to reflect the correct method of depreciating street lighting assets and to increase taxable_income for the amount of any net negative sec_481 adjustment taken by taxpayer that is attributable to its request to change the depreciation for street lighting assets if you have any questions on this matter do not hesitate to call kathleen reed
